Citation Nr: 0841047	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition secondary to a service-connected left knee 
disability, to include residuals of arthroscopic surgery.

2.  Entitlement to service connection for residuals of a 
hysterectomy.   


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from May 1996 to 
June 1996, and in the Army National Guard from October 1997 
to December 1997, and from July 1999 to August 2004

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Salt Lake City, Utah Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the benefits sought on 
appeal.  The veteran filed a timely Notice of Disagreement 
(NOD) in July 2006 and, subsequently, in March 2007, the RO 
provided a Statement of the Case (SOC).  In March 2007, the 
veteran filed a timely substantive appeal to the Board.  
Subsequently, the RO provided a Supplemental Statement of the 
Case (SSOC) in May 2007 and the case was referred to the 
Board for appellate review.  

At the veteran's request, a hearing before the Board was held 
at the RO in July 2007, a transcript of which is of record. 

The evidence indicates that, in June 2007, the veteran filed 
a claim for an entitlement to a rating in excess of 40 
percent for her service connected left knee disorder.  
Because that claim is not ripe for appeal, the Board is 
referring it to the RO for all necessary development.  

The veteran's claim for service connection for a right knee 
disability secondary to his service-connected left knee 
disorder is addressed in the REMAND appended to  the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2007, prior to the promulgation of a decision in the 
appeal, the RO received written notification from the 
veteran, stating that she wished to withdraw her appeal for 
entitlement to service connection for residuals of a 
hysterectomy, to include pelvic pain.   


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to 
service connection for residuals of a hysterectomy, to 
include pelvic pain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege a specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In June 2007, prior to the promulgation of a decision in the 
appeal, the RO received written notification from the veteran 
that she wished to withdraw her appeal involving entitlement 
to service connection for residuals of a hysterectomy, to 
include pelvic pain.   

As the veteran has withdrawn her appeal regarding this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.




ORDER

The issue of entitlement to service connection for residuals 
of a hysterectomy, to include pelvic pain is dismissed from 
the appeal.


REMAND

A preliminary review of the record indicates that the 
veteran's claim for service connection for a right knee 
condition secondary to a service-connected left knee 
disability, to residuals of arthroscopic surgery, requires 
additional development.  See 38 C.F.R. § 19.9 (authorizing 
the Board to remand a case "[i]f further evidence, 
clarification of the evidence . . . or any other action is 
essential for a proper appellate decision . . . .").

The Board notes that the claims file contains a December 2007 
statement from the veteran to the Honorable Jim Matheson 
regarding her case.  In this statement, the veteran indicated 
that she had been seen by at least one physician in July 2007 
and was told that her right knee disorder was connected to 
her left knee injury.  The veteran indicated that one such 
visit occurred on July 4, 2007.  The Board notes that the 
veteran also mentioned meeting with a "travelling medical 
board" on July 17, 2007, and being told at that time that 
the doctor who examined her stated that the injury of her 
right knee was due to overcompensation or overuse because of 
her left knee disability.  From a review of the record, it is 
apparent that the veteran was referring in this statement to 
her July 17, 2007 Board hearing, but, having reviewed the 
transcript of the record, the Board does not find that she 
was told of any such doctor's opinion during that hearing.  
The transcript does indicate, however, that the veteran 
testified that an orthopedic doctor told her that her left 
knee would cause difficulty for her right knee.  See Hearing 
Transcript at 10.  Regardless, in accordance with the VA's 
duty to assist the veteran in obtaining evidence necessary to 
substantiate her claim, the Board finds that any pertinent 
medical records regarding treatment for the veteran's right 
knee disorder not currently associated with the case file 
must be obtained.  38 U.S.C.A. § 5103A(c)(2) (West 2002).  At 
a minimum, the AMC/RO should seek to acquire any medical 
records for the claimed disorder dated after April 12, 2007, 
the date of the most recent VA medical examination. 

An August 2006 VA medical examination included a physical 
examination of the veteran's lower extremities.  Leg length 
from the anterior superior iliac spine to the medial malleous 
was 108 cm on the right and 108 cm on the left.  Examination 
of the feet did not reveal any signs of abnormal weight 
bearing.  The veteran's posture and gait were both within 
normal limits.  The right knee showed signs of tenderness.  
Range of motion of the right knee was normal.  In examining 
the veteran's left knee, the examiner noted a history of a 
miniscal injury and arthroscopic surgery with residuals of 
pain, decreased range of motion and a scar.  The examiner 
stated that the effect of the veteran's left knee condition 
on her daily activity would be difficulty walking.  The 
examiner did not offer any diagnosis for a right knee 
condition.  

An April 2007 VA medical examination was performed to 
determine if a right knee disorder secondary to a left-knee 
disorder existed.  In speaking to the examiner, the veteran 
reportedly indicated that, shortly after an injury to her 
left knee in 2000, she began to feel some pain in her right 
knee that was insidious without any direct mechanism.  She 
reported experiencing a grinding sensation that was both dull 
and sharp with "pinched nerve" sensations.  The pain was 
not constant, but flare-ups would occur, lasting up to a day, 
occurring three times a week with walking greater than 30 
minutes or going up and down stairs.  She reported that her 
knees would lock-up, left greater than right, wherein she 
would fall.  Physical examination of the right knee indicated 
genu recurvatum of -10 degrees for hyperextensibility beyond 
zero.  Flexion pain was noted at 135 degrees, the maximum 
range of motion.  The examiner noted that the veteran's thigh 
and calf structures, rather than pain, inhibited any further 
range of motion.  The examiner stated that she moved freely, 
in no apparent distress.  Gait and posture demonstrated a 
mild waddling-type posture, although they were essentially 
normal.  She appeared to the examiner to have stiffness 
through her hips, but he could not assess any pain through 
her knees from observing her walk 100 feet to the elevator.  
She did not use any assistive devices, but stated that she 
was being assessed for orthotics.  

Having studied the medical history of the veteran's left 
knee, including an X-ray report from November 2007, 
apparently indicating a normal knee, the examiner stated that 
the veteran continued to have mild patellofemoral pain 
syndrome on the left with some laxity of the interior drawer, 
but no instability of the knee that he could assess.  In 
reporting his impression of a right knee disorder, the 
examiner diagnosed right knee patellofemoral pain syndrome.  
The examiner noted that the veteran had body morphology that 
would contribute to injury in either knee.  Due to her genu 
recurvatum, the examiner found that she had a mildly 
increased Q angle, wherein she was feeling the pain mostly 
medially on the right knee.  In addition, the veteran had 
gained weight since her separation from the National Guard 
and the examiner found that this weight gain could exacerbate 
the knee pain on her right.  The examiner found no chronicity 
of the right knee disorder, given a lack of previous 
complaints of right knee pain in the medical record, and an 
essentially normal physical examination.  As such, the 
examiner explained that he would not diagnose the veteran as 
having a chronic pathologic disorder of the right knee at 
this time, but indicated that she did have the diagnosed 
right knee patellofemoral pain syndrome, which he believed 
would improve with rehabilitation of both knees.  Given the 
veteran's underlying pathology or body anatomy as described, 
the examiner's impression was that "the injury that [the 
veteran] suffered on the left knee most likely exacerbated an 
underlying propensity to injury in the right knee, but did 
not cause the problem and, therefore, is not at least as 
likely as not, less than 50 percent probability, causing her 
current right knee patellofemoral pain syndrome."  He noted 
that he assumed that her condition would get better.  

The Board notes that, although the April 2007 examiner 
performed a complete examination, including a review of the 
veteran's medical history, he did not include an opinion as 
to whether the veteran's service-connected left knee disorder 
aggravated her diagnosed right knee patellofemoral pain 
syndrome.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995); see also 71 Fed. Reg. 52744 (2006).  In light of 
the inadequacy of the medical opinion, the Board must remand 
the appeal for an addendum to the April 2007 VA 
examination/opinion.     

The Board also notes that the veteran made statements at her 
July 2007 Board hearing, reporting that she could only walk 
five minutes without pain and could not bear to stand.  See 
Hearing Transcript at 5.  In light of these statements, 
indicating a possible worsening of the veteran's condition 
since the April 2007 VA examination, the Board requests that, 
if the April 2007 examiner believes another physical 
examination is necessary to make an opinion based on the 
current state of the veteran's condition, they should inform 
the AMC/RO to schedule such an examination.

If the examiner who performed the April 2007 VA medical 
examination is unavailable, the AMC/RO should schedule 
another VA examination to address the question at hand: 
whether the veteran's service-connected left knee disorder 
aggravated any right knee disability that is present, to 
include patellofemoral pain syndrome.  

Finally, the Board notes that the veteran has not been issued 
a notice letter, advising the appellant of the evidence 
necessary to establish disability ratings and effective dates 
for the claims on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, as part of this remand, the AMC/RO should issue another 
notice, outlining the criteria required to support the 
veteran's claim for service connection under 38 U.S.C.A. § 
5103(a) as mandated by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  At a minimum, 
the letter should advise the appellant of 
the evidence necessary to establish 
disability ratings and effective dates for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC/RO should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her right knee disability since 
April 12, 2007.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran. 

3.  After the acquisition of all medical 
records required by this Remand, the 
AMC/RO should refer the case file, 
including all newly acquired evidence, to 
the April 2007 VA examiner.  Following the 
review of the relevant evidence in the 
claims file, the examiner should provide 
an answer to the following:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's right knee patellofemoral 
pain syndrome was aggravated by her 
service-connected left knee disability, 
to include residuals of arthroscopic 
surgery?

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causation or a 
finding of aggravation; less likely weighs 
against the claim.

The physician is further advised that 
aggravation is defined for legal purposes 
as a worsening of the underlying condition 
beyond its natural progression versus a 
temporary flare-up of symptoms.

If the veteran's right knee disorder was 
aggravated by her service-connected left 
knee disorder beyond its natural 
progression, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the right 
knee disorder prior to the onset of 
aggravation (e.g., slight, moderate).

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation to 
answer any question, he should so state.

If the examiner, having reviewed the 
record, believes in his medical opinion, 
that a physical examination is necessary 
to evaluate the current state of the 
veteran's condition, the AMC/RO should 
take such steps as are necessary to ensure 
that such an examination is provided at a 
time and place convenient for the examiner 
and the veteran.  

4.  If the physician who performed the 
April 2007 VA examination is not available 
to provide the requested addendum to his 
opinion, the claims file must be referred 
to another VA clinician for an 
examination.  Following the review of the 
relevant evidence in the claims file, the 
clinical examination and any tests or 
studies deemed necessary, this examiner 
should provide answers to the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any right knee disability that is 
currently present, to patellofemoral 
pain syndrome, was caused or aggravated 
by her left knee disability, to include 
residuals of arthroscopic surgery?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner is further advised that 
aggravation is defined for legal purposes 
as a worsening of the underlying condition 
beyond its natural progression versus a 
temporary flare-up of symptoms.

If the veteran's right knee disorder was 
aggravated by her service-connected left 
knee disorder beyond its natural 
progression, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the right 
knee disorder prior to the onset of 
aggravation (e.g., slight, moderate).

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

5.  Thereafter, the veteran's claim for 
service connection for a right knee 
condition secondary to a service-connected 
left knee disability, to include residuals 
of  arthroscopic surgery, must be 
adjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.

If the benefit sought on appeal remains 
denied, the veteran and his representative 
must be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


